Name: Commission Regulation (EEC) No 1632/90 of 15 June 1990 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: tariff policy;  cooperation policy;  iron, steel and other metal industries;  political geography
 Date Published: nan

 No L 153/8 Official Journal of the European Communities 19. 6 . 90 COMMISSION REGULATION (EEC) No 1632/90 of 15 June 1990 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be re-established, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol 1 thereto, Having regard to Council Regulation (EEC) No 3606/89 of 20 November 1989 establishing ceilings and Commu ­ nity surveillance for imports of certain products origina ­ ting in Yugoslavia (1990) (2), and in particular Article 1 thereof, Whereas the abovementioned Protocol 1 and Article 1 5 of the Cooperation Agreement provide that the products listed in the Annex hereto are imported exempt of customs duty into the Community, subject to the ceiling shown in the Annex hereto, above which the customs duties applicable to third countries may be re-established ; Whereas imports into the Community of those products, originating in Yugoslavia, have reached that ceiling ; Article 1 From 22 June to 31 December 1990, the levying of customs duties applicable to third countries shall be re-established on imports into the Community of the products listed in the Annex, originating in Yugoslavia. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. , This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 June 1990. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 41 , 14. 2. 1983, p. 2. (2) OJ No L 352, 4. 12. 1989, p. 1 . 19 . 6. 90 Official Journal of the European Communities No L 153/9 ANNEX Order No CN code Description Ceiling(tonnes) 04.0040 7202 30 00 Ferro-silicone-manganese 1 237